Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 11, 2014

                                    Nos. 04-14-00232-CR
                                         04-14-00233-CR &
                                         04-14-00234-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                      Ricardo GARZA,
                                          Appellee

                 From the County Court at Law No. 15, Bexar County, Texas
                        Trial Court Nos. 413042, 413041, & 413040
                     The Honorable Michael La Hood, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and the appeals are DISMISSED.

        We ORDER the clerk of this court to immediately issue the mandates. See TEX. R. APP. P.
18.1(c).

       It is so ORDERED on June 11, 2014.


                                               _____________________________
                                               Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2014.

                                               _____________________________
                                               Keith E. Hottle, Clerk